Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  VICTOR ARIZA,

         Plaintiff,

  vs.

  SANTI USA CORP. d/b/a LA MARTINA,
  a Florida for-profit corporation,


         Defendant.
   ___________________________________/

                                            COMPLAINT

         Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant SANTI USA

  CORP., d/b/a LA MARTINA, a Florida for-profit corporation, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to an internet website for services, to order merchandise, and to secure

  information about Defendant’s stores online. This is also an action for declaratory and injunctive

  relief to prevent the continuing act of trespass against the Plaintiff’s personal property and for

  compensatory damages to Plaintiff for such trespass. Remedies provided under common law for

  trespass are not exclusive and may be sought in connection with suits brought under the ADA.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 2 of 20




  pursuant to 28 U.S.C. §§ 2201 and 2202. In addition, this Court has supplementary jurisdiction

  over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

  and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

  (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

  from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

  significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

  in performing one or more major life activities, including, but not limited to, seeing and accurately

  visualizing his world and adequately traversing obstacles. As such, he is a member of a protected

  class under the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth

  at 28 CFR §§ 36.101, et seq., and in 42 U.S.C. § 3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software.

         7.      Defendant is a Florida for-profit corporation authorized to do business and doing

  business in the State of Florida. Defendant owns and operates a chain of retail stores selling to the

  public polo clothing, protective gear, shoes, and accesories, including one of the stores Plaintiff

  intended to patronize at 1800 Sawgrass Mills Circle, Suite 2400, Sunrise, Florida.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a computer.



                                                    2
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 3 of 20




         9.      Plaintiff frequently accesses the internet.     Because he is significantly and

  permanently visually disabled, in order to effectively communicate and comprehend information

  available on the internet and thereby access and comprehend websites, Plaintiff uses commercially

  available screen reader software to interface with the various websites.

         10.     At all times material hereto, Defendant was and still is an organization that owns

  and operates a chain of quality tile, carpets and installation services stores selling merchandise

  under the brand name “La Martina”. La Martina stores is open to the public. As the owner and

  operator of these retail stores, Defendant is defined as a place of “public accommodation" within

  meaning of Title III because Defendant is a private entity which owns and/or operates “[A] bakery,

  grocery store, clothing store, hardware store, shopping center, or other sales or rental

  establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

  is a place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant controls, maintains, and/or operates adjunct websites called

  https://www.lamartina.com/lm and www.lamartinausa.com (hereinafter the “Websites”). One of

  the functions of the Websites is to provide the public information on the various locations of

  Defendant’s stores that sell its merchandise throughout the United States and within the State of

  Florida. Defendant also sells to the public its merchandise and goods through the Websites.

         13.     The Websites also service Defendant’s physical stores by providing information on

  its available products and branded merchandise, tips and advice, editorials, sales campaigns,

  events, and other information that Defendant is interested in communicating to its customers.




                                                   3
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 4 of 20




         14.     Because the Websites allow the public the ability to locate Defendant’s physical

  stores, purchase merchandise from Defendant that is also available for purchase in its physical

  stores, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and

  discounts for use in the physical stores, the Websites are an extension of, and gateway to,

  Defendant’s physical stores. By this nexus, the Websites are characterized as an intangible service,

  privilege and advantage provided by a place of public accommodation as defined under the ADA

  and thus an extension of the services, privileges and advantages made available to the general

  public by Defendant through its brick and mortar locations and businesses.

         15.     Because the public can view and purchase Defendant’s merchandise that is also

  offered for sale by Defendant in its physical stores and sign up for an electronic emailer to receive

  offers, benefits, exclusive invitations, and discounts for use in the physical stores, the Websites are

  an extension of, and gateway to, the physical stores, which are places of public accommodation

  pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the Websites are intangible services,

  privileges and advantages of Defendant’s brick and mortar store locations that must comply with

  all requirements of the ADA, must not discriminate against individuals with visual disabilities, and

  must not deny those individuals the same full and equal enjoyment of the services, privileges and

  advantages afforded to the non-disabled general public both online and in its physical stores.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Websites. Since the Websites are open to the public through the internet, by this

  nexus the Websites are intangible services, privileges and advantages of Defendant’s brick and

  mortar stores that must comply with all requirements of the ADA, must not discriminate against

  individuals with visual disabilities, and must not deny those individuals the full and equal

  enjoyment of the services, privileges and advantages afforded to the non-disabled public both



                                                    4
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 5 of 20




  online and at the physical store. As such, Defendant has subjected itself and the Websites to the

  requirements of the ADA.

            17.   Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Websites’ access barriers are removed or remedied,

  Defendant’s physical stores (including the store located at 1800 Sawgrass Mills Circle. Suite 2400

  Sunrise, Florida), and to search for the brick and mortar store locations, check store hours and

  merchandise pricing, purchase merchandise, and sign up for an electronic emailer to receive offers,

  benefits, exclusive invitations, and discounts for use at the Websites or in Defendant’s physical

  stores.

            18.   The opportunity to shop and pre-shop Defendant’s merchandise that is also

  available for purchase in the physical stores and to sign up for an electronic emailer to receive

  offers, benefits, exclusive invitations, and discounts for use in the physical stores from his home

  are important accommodations for Plaintiff because traveling outside of his home as a visually

  disabled individual is often difficult, hazardous, frightening, frustrating and confusing experience.

  Defendant has not provided its business information in any other digital format that is accessible

  for use by blind and visually impaired individuals using the screen reader software.

            19.   Like many consumers, Plaintiff accesses numerous websites at a time to compare

  merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

  to compare features, discounts, promotions, and prices.

            20.   During the month of October 2019, Plaintiff attempted on a number of occasions

  to utilize the Websites to browse through the merchandise and online offers to educate himself as

  to the merchandise, sales, discounts, and promotions being offered, and with the intent of making

  a purchase through the Websites or at one of the Defendant’s stores.



                                                    5
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 6 of 20




         21.     Plaintiff utilizes screen reader software that allows individuals who are visually

  disabled to communicate with websites. However, Defendant’s Websites contain access barriers

  that prevent free and full use by visually disabled individuals using keyboards and available screen

  reader software. These barriers are pervasive and include, but are not limited to:

         a. Links not labeled;

         b. Mislabeled home button; and

         c. Mislabeled descriptions for image content.

         22.     The Websites also lack prompting information and accommodations necessary to

  allow visually disabled individuals who use screen reader software to locate and accurately fill out

  online forms to purchase Defendant’s merchandise from the Websites.

         23.     Plaintiff attempted to locate an “accessibility” notice, policy or statement on the

  Websites, which would direct him to a webpage with contact information for disabled individuals

  who have questions, concerns, or who are having difficulties communicating with the Websites.

  However, Plaintiff was unable to do so because no such link or notice, policy or statement was

  provided on the Websites.

         24.     The fact that Plaintiff could not communicate with or within the Websites left him

  feeling excluded, as he is unable to participate in the same online computer shopping experience,

  with access to the merchandise, sales, discounts, and promotions as provided at the Websites and

  for use in the physical stores, as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Websites’ access barriers

  are removed or remedied, to patronize Defendant’s physical stores and to use the Websites, but he

  is unable to fully do so as he is unable to effectively communicate with Defendant due to his severe

  visual disability and the Websites’ access barriers. Thus, Plaintiff, as well as others who are blind



                                                    6
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 7 of 20




  or with visual disabilities, will suffer continuous and ongoing harm from Defendant’s intentional

  acts, omissions, policies, and practices as set forth herein unless properly enjoined by this Court.

          26.     Because of the nexus between Defendant’s retail stores and the Websites, and the

  fact that the Websites clearly provide support and is connected to Defendant’s retail stores for its

  operation and use, the Websites are intangible services, privileges and advantages of Defendant’s

  brick and mortar stores that must comply with all requirements of the ADA, must not discriminate

  against individuals with disabilities, and must not deny those individuals the same full and equal

  enjoyment of the services, privileges and advantages afforded to the non-disabled public both on-

  line and at its physical locations, which are places of public accommodations subject to the

  requirements of the ADA.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Websites by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Websites by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Websites by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Websites by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Websites by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.



                                                   7
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 8 of 20




         33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

         34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

         35.     On information and belief, Defendant has not created and instituted on the Websites

  a page for individuals with disabilities, nor displayed a link and information hotline, nor created

  an information portal explaining when and how Defendant will have the Websites, applications,

  and digital assets accessible to the visually disabled or blind community.

         36.     On information and belief, the Websites do not meet the Web Content Accessibility

  Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

         37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Websites to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

  the Websites online from their homes.

         38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Websites, in

  contravention of the ADA.

         39.     Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.




                                                    8
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 9 of 20




          40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping websites, such as the Websites.

          41.     On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Websites which prevent individuals with

  disabilities who are visually disabled from the means to comprehend information presented

  therein.

          42.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Websites.

          43.     The barriers that exist on the Websites result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

          44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its Websites’ access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

          46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

  has agreed to pay them a reasonable fee for their services.

                                         Trespass Violations

          48.     Plaintiff utilizes his computer to access websites such as Defendant’s Websites.



                                                    9
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 10 of 20




          49.     Plaintiff uses his computer as a method of conveyance of his personal information.

   Plaintiff thus stores his personal information and retains his browsing history on his computer .

          50.     Throughout the Websites, Defendant has placed forms of software to collect non-

   public information on the Websites’ user’s preferences and internet browsing habits.

          51.     Defendant informs the Websites’ user that the user’s personal information and

   browsing history is collected and is used for targeted marketing and advertising.

          52.     Because of his blindness, Plaintiff was unable to comprehend the Websites;

   therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendant’s installation of

   data and information tracking software and the collection of the Websites’ user’s browsing history

   and analytics placed on the user’s computer.

          53.     Based upon the review of the Websitse, when a user accesses the Websites,

   Defendant places software on the Plaintiff’s personal computer, without the user’s advance consent

   or knowledge. It is also clear that Defendant has used browser cookies to identify websites that

   Plaintiff has previously visited by accessing Plaintiff’s web browser history.

          54.     As such, through its Websites, Defendant has committed a trespass against the

   Plaintiff, since the Websites place information gathering software on the Plaintiff’s computer

   without Plaintiff’s knowledge or consent.

                              COUNT I – VIOLATION OF THE ADA

          55.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          56.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

   the ADA because it owns and/or operates the Websites, as defined within §12181(7)(E) and is

   subject to the ADA.




                                                    10
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 11 of 20




          57.     Pursuant to 42 U.S.C. §12181(7) (E), the Websites are covered under the ADA

   because they provides the general public with the ability to locate Defendant’s physical stores,

   purchase merchandise that is available in the physicals stores, and sign up for an electronic emailer

   to receive offers, benefits, exclusive invitations, and discounts for use at the physical stores. The

   Websites thus are extensions of, gateways to, and intangible services, privileges and advantages

   of Defendant’s physical stores. Further, the Websites also serve to augment Defendant’s physical

   stores by providing the public information on the various physical locations of the stores and by

   educating the public as to Defendant’s available merchandise sold through the Websites and in its

   physical stores.

          58.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          59.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          60.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

   discrimination includes, among other things, “a failure to take such steps as may be necessary to

   ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,



                                                    11
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 12 of 20




   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.”

          61.     Defendant’s Websites must comply with the ADA, but it is not, as specifically

   alleged hereinabove and below.

          62.     Because of the inaccessibility of the Websites, individuals with disabilities who are

   visually disabled are denied full and equal enjoyment of the information and services that

   Defendant has made available to the public on its Websites, and at its physical stores, in violation

   of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

          63.     The Websites were subsequently visited by Plaintiff’s expert in October, 2019 and

   July 2020, and the expert determination was that the same access barriers that Plaintiff had initially

   encountered, as well as numerous additional access barriers, existed, and that Defendant had made

   no material changes or improvements to the Websites to enable their full use, enjoyment and

   accessibility for visually disabled persons such as Plaintiff. Defendant also has not disclosed to the

   public any intended audits, changes, or lawsuits to correct the inaccessibility of the Website to

   visually disabled individuals, nor has it added “accessibility”" notices, polices or statements to

   provide a viable alternative means for blind and visually disabled person to access and navigate

   the Websites. Defendant thus has failed to make reasonable modifications in its policies, practices,

   or procedures when such modifications are necessary to afford goods, services, facilities,

   privileges, advantages, or accommodations to individuals with disabilities, in violation of 28

   C.F.R. §36.302. The lack of viable and effective “accessibility” notices, policies or statements

   and the numerous access barriers as set forth in the Declaration of Plaintiff’s expert, Robert D.

   Moody, attached hereto as Composite Exhibit “A” and the contents of which are incorporated



                                                    12
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 13 of 20




   herein by reference, continue to render the Websites not fully accessible to users who are blind

   and visually disabled, including Plaintiff.

           64.     More violations may be present on other pages of the Websites, which can and will

   be determined and proven through the discovery process in this case.

           65.     Further, the Websites do not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Websites’ accessibility information and

   accessibility facts.

           66.     There are readily available, well established guidelines on the internet for making

   websites accessible to the blind and visually disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Websites

   accessible would neither fundamentally alter the nature of Defendant’s business nor would it result

   in an undue burden to the Defendant.

           67.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

   access to the Websites by individuals, such as Plaintiff, with visual disabilities who requires the

   assistance of interface with screen reader software to comprehend and access internet websites.

   These violations within the Websites are ongoing.

           68.     The ADA and ADAAA require that public accommodations and places of public

   accommodation ensure that communication is effective.

           69.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

   text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)




                                                   13
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 14 of 20




   specifically states that screen reader software is an effective method of making visually delivered

   material available to individuals who are blind or have low vision.

             70.   According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

             71.   Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

             72.   As alleged hereinabove, the Websites have not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.

             73.   As a direct and proximate result of Defendant’s failure to provide ADA compliant

   Websites, with a nexus to its brick and mortar physical stores locations, Plaintiff has suffered an

   injury in fact by being denied full access to and enjoyment of Defendant’s Websites and physical

   stores.

             74.   Because of the inadequate development and administration of the Websites,

   Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to

   remedy the ongoing disability discrimination.

             75.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief; including an order to:



                                                    14
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 15 of 20




          a) Require Defendant to adopt and implement a web accessibility policy to make publicly

   available and directly link from the homepage of the Websites to a statement as to the Defendant’s

   policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,

   privileges, advantages, and accommodations through the Websites.

          b) Require Defendant to take the necessary steps to make the Websites readily accessible

   to and usable by visually disabled users, and during that time period prior to the Websites being

   readily accessible, to provide an alternative method for individuals with visual disabilities to access

   the information available on the Websites until such time that the requisite modifications are made,

   and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   visual impairments will be able to effectively communicate with the Websites for purposes of

   viewing and locating Defendant’s physical stores and locations, and becoming informed of and

   purchasing Defendant’s merchandise online, and during that time period prior to the Websites

   being designed to permit individuals with visual disabilities to effectively communicate, to provide

   an alternative method for individuals with visual disabilities to effectively communicate for such

   goods and services made available to the general public through the Websites.

          76.     Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Websites are in violation of the ADA;



                                                     15
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 16 of 20




         B. An Order requiring Defendant, by a date certain, to update the Websites, and continue

            to monitor and update the Websites on an ongoing basis, to remove barriers in order

            that individuals with visual disabilities can access, and continue to access, the Websites

            and effectively communicate with the Websites to the full extent required by Title III

            of the ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

            disabled logo within the Website, wherein the logo1 would lead to a page which would

            state Defendant’s accessibility information, facts, policies, and accommodations. Such

            a clear display of the disabled logo is to ensure that individuals who are disabled are

            aware of the availability of the accessible features of the Websites;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

            accessibility by implementing a website accessibility coordinator, a website application

            accessibility policy, and providing for website accessibility feedback to ensure

            compliance thereto;

         E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

            procedures toward persons with disabilities, for such reasonable time to allow

            Defendant to undertake and complete corrective procedures to its Websites;

         F. An Order directing Defendant, by a date certain, to establish a policy of web

            accessibility and accessibility features for the Websites to ensure effective

            communication for individuals who are visually disabled;




   1
                     or similar.

                                                 16
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 17 of 20




         G. An Order requiring, by a date certain, that any third-party vendors who participate on

               Defendant’s Websites to be fully accessible to the visually disabled;

         H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

               provide mandatory web accessibility training to all employees who write or develop

               programs or code for, or who publish final content to, the Websites on how to conform

               all web content and services with ADA accessibility requirements and applicable

               accessibility guidelines;

         I. An Order directing Defendant, by a date certain and at least once every three months

               thereafter, to conduct automated accessibility tests of the Websites to identify any

               instances where the Websites are no longer in conformance with the accessibility

               requirements of the ADA and any applicable accessibility guidelines, and further

               directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

               counsel for review;

         J. An Order directing Defendant, by a date certain, to make publicly available and directly

               link from the Websites’ homepage, a statement of Defendant’s Accessibility Policy to

               ensure the persons with disabilities have full and equal enjoyment of the Websites and

               shall accompany the public policy statement with an accessible means of submitting

               accessibility questions and problems;

         K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

         L. Such other and further relief as the Court deems just and equitable.

                                           COUNT II – TRESPASS

         77.      Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.




                                                    17
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 18 of 20




          78.    Plaintiff’s tangible personal property, being his computer        and the personal

   information and browsing history stored therein, has suffered a trespass by Defendant on each and

   every date that the Plaintiff has accessed Defendant’s Websites, due to Defendant’s employment

   of software analytics which are present on and through the Websites, which the Plaintiff has

   navigated.

          79.    At all relevant times, Plaintiff did not consent to and was unaware that the Websites

   was placing software on his computer due to his inability to effectively communicate with and

   fully view and access the Website.

          80.    Plaintiff did not consent to the placement of tracking and information securing

   software on his computer; therefore, Defendant has committed a trespass against Plaintiff by

   placing such software on his computer without his knowledge or consent.

          81.    By the acts described hereinabove, Defendant has repeatedly and persistently

   engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

   trespass.

          82.    Defendant’s installation, operation, and execution of software on Plaintiff’s

   computer have directly and proximately impaired the condition and value of the Plaintiff’s

   computer , thereby causing Plaintiff damages.

          83.    The Websites each have “Privacy Policies” that discuss the automatic gathering of

   information from, and the automatic placement of cookies and other information gathering

   software on, computers and other electronic devices of users of the Websites such as Plaintiff.

   Copies of those “Privacy Policies” are attached hereto as Exhibits “B” “C” and their contents are

   incorporated herein by reference.




                                                   18
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 19 of 20




          84.       Defendant’s trespass to chattels, nuisance, and interference has caused real and

   substantial damage to Plaintiff as follows:

          a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

   computer (including space, memory, processing cycles, and internet connectivity);

          b) By infringing on Plaintiff’s right to exclude others from his computer;

          c) By infringing on Plaintiff’s right to determine, as the owner of his computer, which

   programs should be installed and operated on his computer;

          d) By compromising the integrity, security, and ownership of Plaintiff’s computer ; and

          e) By forcing Plaintiff to expend money, time, and resources in order to remove the

   programs that had been installed on his computer without notice or consent.

          85.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

   disregard for Plaintiff’s rights under the law.

          WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

   Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

   and equitable.

          DATED: November 10 2020.


   RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
   Counsel for Plaintiff                                  DURAN, P.A.
   8751 W. Broward Blvd., Suite 303                       Co-Counsel for Plaintiff
   Plantation, FL 33324                                   4640 N.W. 7th Street
   T. 954/362-3800                                        Miami, FL 33126-2309
   954/362-3779 (Facsimile)                               T. 305/266-9780
   Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                          Email: duranandassociates@gmail.com


   By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                                     PELAYO M. DURAN
         Fla. Bar No. 435384                                    Fla. Bar No. 0146595


                                                     19
Case 1:20-cv-24621-XXXX Document 1 Entered on FLSD Docket 11/10/2020 Page 20 of 20




                                        20
